DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for foreign application priority date is 12/21/2018. Certified copied being received.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, such as claim 1 recites “a function unit”, which has been interpreted under 35 U.S.C. 112(f) and there is no sufficient structure has been disclosed.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: See rejection under 35 U.S.C. 112(a)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a function unit" in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 19 recites “a function unit” that would invoke 112(f) interpretation. However, specification does not provide any sufficient structure for "a function unit" to perform the recited function. Figure 3 illustrates at step 324 to perform function approximation, figure 6 illustrates approximation function 716 as a black box and does not provide any sufficient structure of "a function unit". Accordingly, the claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art, at the time the application was filed, had possession of the claimed invention. Dependent claims are rejected for inheriting the same deficiencies in which claim they depend on.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, claim limitation “a function unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Dependent claims are rejected for inheriting the same deficiencies in which claim they depend on.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 17 recites "the correction value is applied to a least significant bit(s) of a truncated version of mantissa". It is unclear whether a truncated version of mantissa refers to the input mantissa or mantissa of the output floating point number". For purpose of prior art examination, examiner interprets the limitation as the correction value is applied to a least significant bit(s) of a truncated version of mantissa of the output floating point number.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 12, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 6, 20, and 22  of U.S. Patent No. 11328015 in view of Pasca (US 9811503). See representation of claim 1 mapping below.
Instant application 17/658,085
US Patent 11328015
1. An execution unit configured to evaluate a function, the execution unit comprising:
2. an execution unit configured to determine a value of a function, the execution unit comprising:
a plurality of look up tables, each of the lookup tables associated with a corresponding range of input values of a first plurality of ranges of input values, each look up table comprising a plurality of entries, each of the entries comprising a function value within a respective range of input values, wherein the input values include floating point numbers;
a plurality of lookup tables each comprising a plurality of entries, each of the entries comprising the value of the function in a particular input range;
The input floating point number 
a correction table; 
a correction table;
a table selector configured to determine a first range of input values, within the first plurality of ranges, in which a first input value falls and further configured to select a first look up table associated with the first range of input values from the plurality of look up tables; and
a table selector configured to determine the particular input range in which an input floating point number falls and further configured to select a lookup table of the plurality of lookup tables for a respective particular input range;
an input buffer to receive the first input value, wherein the first input value includes an input exponent and an input mantissa;
an input buffer to receive the input floating point number comprising an input exponent and an input mantissa; and

an interpolation circuit configured to search the selected look up table using the input floating point number to select at least one entry of the plurality of entries from the selected look up table; and perform interpolation in dependence upon the selected at least one entry to determine an output floating point number of the selected lookup table for the input floating point number,
wherein the execution unit is configured to search the first look up table using the first input value to select at least one entry from the first look up table and determine therefrom an output floating point number for the first input value, 
using the selected lookup table to determine the output floating point number for the input floating point number comprising at least part of the input mantissa as an index to search the selected lookup table
to search the correction table using at least part of the first input value to determine a correction value for the first input value, and
search the correction table using at least part of the input floating point number to determine if a correction value is held for a respective input floating point number; and
wherein the execution unit is configured to apply the correction value to the output floating point number from the first look up table to determine a value of the function; and
apply the correction value to the output floating point number from the selected loo up table to determine the value of the function;

Wherein the selected lookup table stores a plurality of differentials, each associated with one or more of the plurality of entries of the selected at least one entry.
a function unit configured to use an approximation function on a second input value that is outside of the first plurality of ranges of input values.



	With the exception of underlined elements of claim 1 of the present application, claim 1 would anticipate as claim 2 of US 11328015. With the respect to the element, a plurality of look up tables, each of the lookup tables associated with a corresponding range of input values of a first plurality of ranges of input values, claim 2 of US 11328015 discloses a plurality of lookup tables each comprises a plurality of entries, each of the entries comprising value of the function in particular range. it would have been obvious to one of ordinary skill in the art before the effective filing date to have a plurality of lookup table, each lookup table associated with a corresponding range of input values of a plurality of ranges of input values because there are plurality of lookup table corresponding to each particular range for the respective entries.
	As per claim 1, the US 11328015 does not explicitly disclose “a function unit configured to use an approximation function on a second input value that is outside of the first plurality of ranges of input values”. However, Pasca discloses a function unit configured to use an approximation function on a second input value that is outside of the first plurality of ranges of input values (Pasca, figure 6 column 8 line 43-53,  generic approximation circuit 504 may receive x and produce corresponding output value for input interval 606, which is output side of interval 602 and 604, which use LUT to generate value. Circuit 504 is configured to implement a selected one of the available approximation methods [i.e. an approximation function])
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify execution unit of US patent 11328015 to include a generic approximation as disclosed in figure 6 of Pasca. This modification would have been obvious because both references disclose method and system for approximating non-linear function using lookup table. As recognized by Pasca column 5 line 1-10, having a generic approximation using approximation method such as Taylor series approximation method using a reduced number of terms may be sufficiently accurate for some intervals of the function, such as portion 204 in figure 2. Thus, having a system of approximating function using lookup tables and approximation circuit would increase accuracy in computation of approximating.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites an apparatus for evaluating a function
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a plurality of look up tables, each of the lookup tables associated with a corresponding range of input values of a first plurality of ranges of input values, each look up table comprising a plurality of entries, each of the entries comprising a function value within a respective range of input values, wherein the input values include floating point numbers; a correction table, determine a first range of input values, within the first plurality of ranges, in which a first input value falls and further configured to select a first look up table associated with the first range of input values from the plurality of look up tables, the first input value includes an input exponent and an input mantissa, search the first look up table using the first input value to select at least one entry from the first look up table and determine therefrom an output floating point number for the first input value, to search the correction table using at least part of the first input value to determine a correction value for the first input value, apply the correction value to the output floating point number from the first look up table to determine a value of the function; and use an approximation function on a second input value that is outside of the first plurality of ranges of input values. Such limitation cover mathematical calculations, relationship, and/or formula, such applying correction value and output value from look up table to generate a value of the function and uses approximation function, and also cover the performance of limitation using pen and paper, having a plurality of lookup table, correction tables, and selecting the table based on the input value. Therefore, the claim includes limitations that fall within the “Mathematical Concepts/Mental Processes” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites an execution unit comprising a table selector, an input buffer, a function unit. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data, selecting data. Note that a function unit invoke 112(f) interpretation, but the specification fails to provide sufficient structure to perform the claimed function, thereby the function unit is interpreted to be a generic computer element to perform generic function of calculating mathematical algorithm. The claim further recite receive the first input value, such limitation is considered to be an insignificant extra solution activity. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The receiving the first input value is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus, the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 2 further recites using the first look up table to determine the output floating point number comprises using at least part of the input mantissa as an index to search the first look up table. Such limitation covers the mental processes grouping of abstract idea under step 2A prong one and does not provide any additional elements that would integrate the judicial exception under step 2A prong two and additional elements that amount to significantly more than judicial exception under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 3 further recites the table selector is configured to use the index to select the first look up table from the plurality of look up tables. Such limitation covers the mental processes grouping of abstract idea under step 2A prong one and does not provide any additional elements that would integrate the judicial exception under step 2A prong two and additional elements that amount to significantly more than judicial exception under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 4 further recites the table selector is configured to use the input exponent to determine the first plurality of ranges of input values in which the first input value falls to select the first look up table. Such limitation covers the mental processes grouping of abstract idea under step 2A prong one and does not provide any additional elements that would integrate the judicial exception under step 2A prong two and additional elements that amount to significantly more than judicial exception under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 9 further recites apply the correction value to a least significant bit(s) of a truncated version of a mantissa of the output floating point number. Such limitation covers the mathematical calculation/relationship of applying two values to generate an output. Thereby, the limitation falls under the mathematical concepts of abstract idea under step 2A prong one and does not provide any additional elements that would integrate the judicial exception under step 2A prong two and additional elements that amount to significantly more than judicial exception under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 10 further recites a spacing between entries of the plurality of entries in each table is fixed, the spacing varying in different tables in a manner which is inversely correlated with curvature of the function in a given range for a respective look up table. Such limitation covers the mental processes grouping of abstract idea under step 2A prong one and does not provide any additional elements that would integrate the judicial exception under step 2A prong two and additional elements that amount to significantly more than judicial exception under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 11 further recites the function value contained in each of the plurality of entries is offset from a true value of the function by an amount correlated with curvature of the function. Such limitation covers the mathematical calculation/relationship of offsetting entry value from a true value. Thereby, the limitation falls under the mathematical concepts of abstract idea under step 2A prong one and does not provide any additional elements that would integrate the judicial exception under step 2A prong two and additional elements that amount to significantly more than judicial exception under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claims 12 and 19 recites method and product claim that would be practiced by the apparatus claim 1. Thus, they are rejected for the same reasons.

Claims 13-15, 17 recite method claim that would be practiced by apparatus claims 2-4, 9 respectively. Thus, they are rejected for the same reasons.

Claim 16 further recites searching the first look up table using the first input value to select at least one entry from the first look up table; and performing interpolation in dependence upon the at least one entry to determine the output floating point number. Such limitation covers the mental processes (searching lookup table using the first input value) and mathematical concepts (performing interpolation dependence upon the entry) grouping of abstract idea under step 2A prong one and does not provide any additional elements that would integrate the judicial exception under step 2A prong two and additional elements that amount to significantly more than judicial exception under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.
Claim 18 further recites using an approximation function on a second input value outside the particular range to determine an output value of the function. Such limitation covers the mathematical calculation/relationship of performing approximation function. Thereby, the limitation falls under the mathematical concepts of abstract idea under step 2A prong one and does not provide any additional elements that would integrate the judicial exception under step 2A prong two and additional elements that amount to significantly more than judicial exception under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oberman - US 6223192 in view of Pasca – US 9811503.

Regarding claim 1, Oberman teaches an execution unit configured to evaluate a function, the execution unit (Oberman, figure 1 execution unit 36E) comprising:
a plurality of look up tables (Oberman, figure 6 column 13 line 5-7, Only one interval 272A is shown for simplicity, although a given function may have any number of intervals. As shown in figures 6-7, the subintervals 274A-274D corresponding to table entry 322A-322D are within the interval 272A, thereby is interpreted to be a lookup table, and since only one interval is shown for simplicity, each interval comprises a plurality of subintervals, a function have more than one intervals, thus multiple intervals are interpreted as a plurality of lookup table), each of the lookup tables associated with a corresponding range of input values of a first plurality of ranges of input values (Oberman, figure 7 table entry for subintervals 274A-274D corresponding to as a lookup table for interval 272A, one interval is shown for simplicity, a given function have any number of intervals [i.e. a first plurality of ranges of input value]), each look up table comprising a plurality of entries, each of the entries comprising a function value within a respective range of input values (Oberman, figures 6 and 7, intervals 272A comprises a plurality of sub-intervals 274A-274D that comprises a plurality of sub-sub intervals [i.e. a plurality of entries] corresponding to respective range of input as shown in figure 6), wherein the input values include floating point numbers (Oberman, column 15 line 36-42, a format for input values are floating point number format.); 
a correction table (Oberman, figure 7, difference table); 
a table selector configured to determine a first range of input values, within the first plurality of ranges, in which a first input value falls and further configured to select a first look up table associated with the first range of input values from the plurality of look up tables (Oberman, mantissa bits from a binary representation of input value is used to generate index. Column 18 line 28-38 describes the determination of index, XHR 430 include sufficient bits to specify each interval in the input range and thereby use to select the respective table corresponding to the interval); and 
an input buffer to receive the first input value, wherein the first input value includes an input exponent and an input mantissa (Oberman, figure 7, the address control unit receive input value 302. Figure 12 illustrates the implementation of the address control unit where the input value is fed into a buffer that stores exponent and mantissa); 
wherein the execution unit is configured to search the first look up table using the first input value to select at least one entry from the first look up table and determine therefrom an output floating point number for the first input value (Oberman, Column 18 line 28-38 describes the determination of index, XHR 430 include sufficient bits to specify each interval in the input range and XMR 432 include sufficient bits to specify each subinterval with a given interval, column 14 line 6 table index 312 selects one of entries 322 to be conveyed to an output unit 330 as a base table value 323) to search the correction table using at least part of the first input value to determine a correction value for the first input value (Oberman, figure 7 and 12 the input value is used as difference table index to select an entry), and 
wherein the execution unit is configured to apply the correction value to the output floating point number from the first look up table to determine a value of the function (Oberman, figure 7 column 14 line 9-13, difference table value 327 and base table value 323 are fed to output unit 330 to output value 332); and 
Oberman does not explicitly teaches a function unit configured to use an approximation function on a second input value that is outside of the first plurality of ranges of input values. However, Pasca teaches a function unit configured to use an approximation function on a second input value that is outside of the first plurality of ranges of input values (Pasca, figure 6 column 8 line 43-53,  generic approximation circuit 504 may receive x and produce corresponding output value for input interval 606, which is output side of interval 602 and 604, which use LUT to generate value. Circuit 504 is configured to implement a selected one of the available approximation methods [i.e. an approximation function]).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify execution unit of Oberman to include a generic approximation as disclosed in figure 6 of Pasca. This modification would have been obvious because both references disclose method and system for approximating non-linear function using lookup table. As recognized by Pasca column 5 line 1-10, having a generic approximation using approximation method such as Taylor series approximation method using a reduced number of terms may be sufficiently accurate for some intervals of the function, such as portion 204 in figure 2. Thus, having a system of approximating function using lookup tables and approximation circuit would increase accuracy in computation of approximating.

Regarding claim 2¸ the combined system of Oberman in view of Pasca discloses the execution unit of claim 1, wherein using the first look up table to determine the output floating point number comprises using at least part of the input mantissa as an index to search the first look up table (Oberman, Column 18 line 28-38 describes the determination of index, XHR 430 include sufficient bits to specify each interval in the input range and XMR 432 include sufficient bits to specify each subinterval with a given interval).
The same motivation used in claim 1 is applied equally to claim 2.

Regarding claim 3¸ the combined system of Oberman in view of Pasca discloses the execution unit of claim 2, wherein the table selector is configured to use the index to select the first look up table from the plurality of look up tables (Oberman, Column 18 line 28-38 describes the determination of index, XHR 430 include sufficient bits to specify each interval in the input range. each interval corresponding to a lookup table as illustrated in figure 6. Column 13 line 5-7 Figure 6 illustrates only one interval for simplicity, although a given function may have any number of intervals).
The same motivation used in claim 1 is applied equally to claim 3.

Regarding claim 4¸ the combined system of Oberman in view of Pasca discloses the execution unit of claim 1, wherein the table selector is configured to use the input exponent to determine the first plurality of ranges of input values in which the first input value falls to select the first look up table (Oberman, column 16 line 15-65 provide example of calculating reciprocal square root function, where the function is written as two separate equations, depending on whether exponent is odd or even, for the even exponent, the input ranges limited to [                        
                            
                                
                                    2
                                
                                
                                    N
                                
                            
                            ,
                            
                                
                                    2
                                
                                
                                    N
                                    +
                                    1
                                
                            
                        
                    ) for the odd exponent, the input range is limited to                         
                            
                                
                                    [
                                    2
                                
                                
                                    N
                                
                            
                            ,
                            
                                
                                    2
                                
                                
                                    N
                                    +
                                    1
                                
                            
                            )
                        
                    ).
The same motivation used in claim 1 is applied equally to claim 4.

Regarding claim 5¸ the combined system of Oberman in view of Pasca discloses the execution unit of claim 1, wherein using the first look up table to determine the output floating point number comprises using at least part of the input mantissa as an index to search the first look up table (Oberman, mantissa bits from a binary representation of input value is used to generate index. Column 18 line 28-38 describes the determination of index, XHR 430 include sufficient bits to specify each interval in the input range and thereby use to select the respective table corresponding to the interval), the execution unit further comprising interpolation circuitry (Oberman, column 5 line 1-15, the base and different values are added to generate output, this allows the interpretation to be implemented with only the cost of a simple addition [i.e. interpolation circuitry]) and configured to: search the first look up table using the first input value to select the at least one entry from the first look up table (Oberman, figure 6-7, column 13 line 22-25, each based table entry includes a single output value to represent its corresponding subinterval. Figure 9C XMR 432 includes bits to specify each subinterval with a given interval. Accordingly, index is usable to address a base table portion which include entry for each sub-interval); and perform interpolation in dependence upon the at least one entry to determine the output floating point number (Oberman, column 5 line 1-15, the base and different values are added to generate output, the base value is the at least one entry selected from the base table), wherein the at least part of the input mantissa comprises a first set of bits of the input mantissa (Oberman, figure 9B, the input mantissa comprises XMR 432 [i.e. first set of bits]), wherein performing the interpolation comprises using a second set of bits of the input mantissa different from the first set of bits of the input mantissa (Oberman, column 5 line 1-15, the base and difference values are added to generate an output. Oberman, figure 9B, the input mantissa comprises XLR 434 [i.e. second set of bits]), wherein the first set of bits are higher order bits than the second set of bits (Oberman, figure 9B, XMR is higher order bit than XLR ).
The same motivation used in claim 1 is applied equally to claim 5.

Regarding claim 6¸ the combined system of Oberman in view of Pasca discloses the execution unit of claim 1, comprising interpolation circuitry and configured to: perform interpolation in dependence upon the at least one entry to determine the output floating point number of the first look up table (Oberman, column 5 line 1-15, the base and different values are added to generate output, this allows the interpretation to be implemented with only the cost of a simple addition [i.e. interpolation circuitry].the base value is the at least one entry selected from the base table).

Regarding claim 11, the combined system of Oberman in view of Pasca discloses wherein the function value contained in each of the plurality of entries is offset from a true value of the function by an amount correlated with curvature of the function (Oberman, figure 15C-15D illustrates the values of the subinterval are offset from the value of the function by different amount corresponding to the different group or different range of function).

Regarding claim 19, recites a product claim that would be practiced by the apparatus claim 1. According, it is rejected for the same reasons.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oberman in view of Pasca as applied to claim 1 above, and further in view of Hossack (US 20170169132).

Regarding claim 9, the combined system of Oberman in view of Pasca discloses the invention as in the parent claim above, including applying the correction value to a least significant bit(s) of mantissa of output floating point number (Oberman, figure 7 column 14 line 9-13, difference table value 327 and base table value 323 are fed to output unit 330 to output value 332. Column 5 line 1-15, output values are simply the sum of the selected based table and difference table entries, thus when performing addition, it covers the LSB bit(s) to be apply as well). The combined system of Oberman in view of Pasca does not teach a truncated version of mantissa. However, Hossack discloses a lookup table based function approximation that the number of bits of the input data does not need to match the number of bits of the output, and the input can be widened (Hossack, [0057-0058]) and the output is truncated into a desired format (Hossack [0086]).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Oberman in view of Pasca to widen the input and bring the input to the desired format for outputting the result as described in Hossack. This modification would have been obvious because widen the input can ensure that there is always a defined input bit as recognized by Hossack [0058].

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oberman in view of Pasca as applied to claim 1 above, and further in view of Yu (US- 20170083287).
Regarding claim 10, the combined system of Oberman in view of Pasca discloses the invention as in the parent claim above, including a spacing between entries of the plurality of entries in each table is fixed (Oberman, figure 6 illustrates spacing between the subintervals in each interval are fixed). The combined system of Oberman in view of Pasca does not teach the spacing varying in different tables in a manner which is inversely correlated with curvature of the function in a given range for a respective look up table. However, Yu teaches the spacing varying in different tables in a manner which is inversely correlated with curvature of the function in a given range for a respective look up table (Yu, [0124] figure 16 illustrates a function is divided into different interval, or section, and the size of the section 1601-1603 are non-uniformed. the size of section 1601 corresponding to a curve section is relatively small compare to the size of section 1603 corresponding to a convergent section).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify combined system of Oberman in view of Pasca to have a non-uniform variable sections, where the size of the sections are smaller corresponding to a curve section compare to the convergent section as disclosed in Yu. This modification would have been obvious because it would reduce error between the function and the estimated value, thereby increasing accuracy or precision of an arithmetic operation as recognized by Yu.

Claim(s) 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oberman  in view of Yu.

Regarding claim 12, Oberman teaches a method for operating an execution unit of a processor to evaluate a function (Oberman, figure 1 execution unit 36E), the method comprising: determining a particular range of a first set of one or more input ranges in which a first input value falls (Oberman, Column 18 line 28-38 describes the determination of index, XHR 430 include sufficient bits to specify each interval in the input range and XMR 432 include sufficient bits to specify each subinterval with a given interval); selecting a first look up table for the particular range from a plurality of look up tables associated with the first set of one or more input ranges (Oberman, Column 18 line 28-38 describes the determination of index, XHR 430 include sufficient bits to specify each interval in the input range and thereby use to select the respective table corresponding to the interval), each look up table of the plurality of look up tables storing a plurality of entries, each of the entries comprising a respective function value (Oberman, figure 7 table entry for subintervals 274A-274D corresponding to as a lookup table for interval 272A, one interval is shown for simplicity, a given function have any number of intervals), wherein a spacing between entries of the plurality of entries in each look up table is fixed (Oberman, figure 6 illustrates spacing between the subintervals in each interval are fixed); and receiving into an input buffer of the execution unit the first input value, the first input value including a floating point number comprising an input exponent and an input mantissa (Oberman, figure 7, the address control unit receive input value 302. Figure 12 illustrates the implementation of the address control unit where the input value is fed into a buffer that stores exponent and mantissa); using the first look up table to determine an output floating point number for the first input value (Oberman, column 14 line 6 table index 312 selects one of entries 322 to be conveyed to an output unit 330 as a base table value 323), searching a correction table using at least part of the first input value to determine a correction value for the first input value (Oberman, figure 7 and 12 the input value is used as difference table index to select an entry); and applying the correction value to the output floating point number to evaluate the function (Oberman, figure 7 column 14 line 9-13, difference table value 327 and base table value 323 are fed to output unit 330 to output value 332).
Oberman does not teach, wherein the spacing varies in different look up tables in a manner which is inversely correlated with curvature of the function in a given input range for a respective look up table. However, Yu teaches the spacing varying in different tables in a manner which is inversely correlated with curvature of the function in a given range for a respective look up table (Yu, [0124] figure 16 illustrates a function is divided into different interval, or section, and the size of the section 1601-1603 are non-uniformed. the size of section 1601 corresponding to a curve section is relatively small compare to the size of section 1603 corresponding to a convergent section).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify combined system of Oberman in view of Pasca to have a non-uniform variable sections, where the size of the sections are smaller corresponding to a curve section compare to the convergent section as disclosed in Yu. This modification would have been obvious because it would reduce error between the function and the estimated value, thereby increasing accuracy or precision of an arithmetic operation as recognized by Yu.

Regarding claims 13-17, recite method claims that are similar to the apparatus claims 2-5, 9, respectively. Thus, they are rejected for the same reasons 

 Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oberman in view of Yu as applied to claim 12 above, and further in view of Pasca.

Regarding claim 18, the combined system of Oberman in view of Yu discloses the invention as in the parent claim above, but the combined system does not teach using an approximation function on a second input value outside the particular range to determine an output value of the function. However, Pasca discloses using an approximation function on a second input value outside of the particular range to determine an output value of the function (Pasca, figure 6 column 8 line 43-53,  generic approximation circuit 504 may receive x and produce corresponding output value for input interval 606, which is output side of interval 602 and 604, which use LUT to generate value. Circuit 504 is configured to implement a selected one of the available approximation methods [i.e. an approximation function]).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify execution unit of the combined system of Oberman in view of Yu to include a generic approximation as disclosed in figure 6 of Pasca. This modification would have been obvious because both references disclose method and system for approximating non-linear function using lookup table. As recognized by Pasca column 5 line 1-10, having a generic approximation using approximation method such as Taylor series approximation method using a reduced number of terms may be sufficiently accurate for some intervals of the function, such as portion 204 in figure 2. Thus, having a system of approximating function using lookup tables and approximation circuit would increase accuracy in computation of approximating.

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 112(a), double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant is claiming for an apparatus/product/method for configured to evaluate a function, the execution unit comprising: a plurality of look up tables, each of the lookup tables associated with a corresponding range of input values of a first plurality of ranges of input values, each look up table comprising a plurality of entries, each of the entries comprising a function value within a respective range of input values, wherein the input values include floating point numbers; a correction table; a table selector configured to determine a first range of input values, within the first plurality of ranges, in which a first input value falls and further configured to select a first look up table associated with the first range of input values from the plurality of look up tables; and an input buffer to receive the first input value, wherein the first input value includes an input exponent and an input mantissa; wherein the execution unit is configured to search the first look up table using the first input value to select at least one entry from the first look up table and determine therefrom an output floating point number for the first input value, to search the correction table using at least part of the first input value to determine a correction value for the first input value, and wherein the execution unit is configured to apply the correction value to the output floating point number from the first look up table to determine a value of the function; and a function unit configured to use an approximation function on a second input value that is outside of the first plurality of ranges of input values. claim further recites wherein the first look up table stores a plurality of differentials, each associated with one or more of the plurality of entries, wherein the interpolation circuitry is configured to perform the interpolation using one of the differentials that is associated with the at least one entry and a multiplier configured to multiply an offset value between the input mantissa and the at least one entry by the one of the differentials.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitations, wherein the first look up table stores a plurality of differentials, each associated with one or more of the plurality of entries, wherein the interpolation circuitry is configured to perform the interpolation using one of the differentials that is associated with the at least one entry and a multiplier configured to multiply an offset value between the input mantissa and the at least one entry by the one of the differentials.
Oberman – US 6223192
Oberman discloses a system that uses a plurality of lookup table to approximate a function, Oberman also teaches the input floating point and manipulate the part of mantissa to be used as an index to selecting lookup table for the corresponding interval or subinterval, Oberman further teaches a differences table that can be used to perform interpolation by simply sum the value of the difference table with the output value of the base table. 
Pasca US -9811503
Pasca teaches methods for implementing arithmetic function with user defined input and output format, Pasca teaches a system to approximate a function using plurality of lookup tables and the tables are selected based on the interval where the input falls as shown in figure 6, and if the input falls outside of the range of lookup table, then the function is approximated using the generic approximation method. 
Ng US – 20170004111
Ng teaches a system to approximate a function using plurality of lookup tables, where each table corresponding to a sub interval to output function value. however, Ng does not teach input floating point number and how the input bit is manipulated to extract index and determine the interval to search for the lookup tables.
Fenny – US 20050283516
Fenny teaches a system to approximate function using lookup table and the input is floating point, where the mantissa is used as index to search the lookup table, and exponent identify the interval. Fenny does not disclose the correction table and interpolation circuit.
Endo – US 20050160129
Endo teaches a system to approximate a function using lookup table, and a correction table and search the correction if it is determined that correction is necessary for that input. Additional, Endo teaches to apply the correction value to the output of the lookup table to determine the final output. Endo also teaches that having a correction table would allow prevision of a highly accurate approximation without considerable increase in circuit size. In addition, the approximation accuracy can be improved by adding a simple circuit without increasing the number of entries as recognized by endo [0062].
	However, none of the closest found prior art discloses the first look up table stores a plurality of differentials, each associated with one or more of the plurality of entries, wherein the interpolation circuitry is configured to perform the interpolation using one of the differentials that is associated with the at least one entry and a multiplier configured to multiply an offset value between the input mantissa and the at least one entry by the one of the differentials as required in claim 7 and 8. 
	Therefore, the closest found prior art fails teach the execution unit as claimed in claims 7 and 8.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./            Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/            Primary Examiner, Art Unit 2182